Citation Nr: 1602218	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  13-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Was there clear and unmistakable error (CUE) in failure to give an effective date prior to June 24, 2004 for a total disability rating for service-connected rectovaginal fistula?


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1974 to August 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The July 1995 rating decision which denied entitlement to a rating in excess of 10 percent for service-connected rectovaginal fistula did not contain an undebatable error of fact or law.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 24, 2004 for grant of a total disability rating for service-connected rectovaginal fistula, including on the basis of CUE, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to an earlier effective date for the total disability rating for her service-connected rectovaginal fistula.  Specifically, she has asserted that the assignment of a 10 percent disability rating in the July 1995 rating decision was a clear and unmistakable error (CUE) and a total, 100 percent, rating should be assigned effective August 31, 1994, the date of her separation from active duty service.  The Board is very sympathetic to the Veteran's case, and the severe impact her service-connected disability has had on her quality of life for several years.  However, as will be discussed, her appeal is denied.

CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of a veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

At the time of the July 1995 rating decision, the evidence of record included the Veteran's service treatment records, her application for benefits, and the report from her VA examination in January 1995.  Based on this evidence, the RO assigned a 10 percent rating due to "constantly slight or occasionally moderate leakage."  The Veteran did not file new evidence or a notice of disagreement within one year, and this rating decision, and the resulting 10 percent initial rating, became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a), 20.302, 20.1103.  

Throughout the period on appeal, the Veteran has alleged that severity of her service-connected disability was not adequately reflected in her initially assigned 10 percent rating.  First, she has asserted that her initial VA examination, provided in January 1995, was inadequate because it did not include a rectovaginal examination.  She stated that she currently has complete loss of sphincter tone, and has since her active duty service.  Accordingly, she alleges the loss of sphincter tone would have been noted in January 1995 had she been provided with an adequate examination.  She, therefore, asserts the failure to provide an adequate initial VA examination constitutes CUE.

However, the report of the January 1995 VA examination reflects the Veteran was offered a gynecological examination, however she stated such examination was provided in August of 1994 and she did not wish the examination to be repeated.  During her hearing, the Veteran disputed that she did not decline such an examination, but instead was told that because no female chaperone was available, no gynecological examination could be provided.  See hearing transcript pg. 7.

Regardless of whether she was offered a gynecological examination, any failure to fulfill the duty to assist does not constitute CUE.  This is because a CUE claim reviews evidence that was already of record at the time of the challenged decision.  Therefore, any failure to provide an examination, or an inadequate examination, cannot be the basis for a CUE claim.  Shockley v. West, 11 Vet. App. 208, 213 (1998).

Furthermore, the Board finds the Veteran's allegation of loss of sphincter tone since her active duty service is not supported by the contemporaneous medical evidence.  Service treatment records, considered in the initial July 1995 rating decision, reflect that in April 1990 the Veteran sought treatment for increased fecal incontinence.  Upon examination, fair rectal tone and attenuated, or weakened, sphincter was noted.  In April 1991, she underwent surgery to correct this condition.  Service treatment records from a few weeks after surgery reflect the Veteran had fecal and urinal continence with no flatus loss, and noted her condition was "almost healed."  In a December 1993 examination, she was noted to have "ok" recto-vaginal tone.  Service treatment records do not reflect the Veteran sought any additional treatment for this condition, and during her January 1994 separation examination she was simply noted to be status-post perineal reconstruction.  Therefore, service treatment records suggest that while she experienced loss of sphincter tone during service, this condition was improved following her April 1991 in-service surgery.

Post-service medical records further reflect the Veteran's symptoms were improved following her 1991 surgical repair procedure.  During her January 1995 examination, the Veteran reported she underwent repair of fecal incontinence in 1991 and was currently without incontinence other than stress-related urinary incontinence.  Therefore, based on her statements at the time, the Veteran did not currently experience fecal incontinence in 1995.  Accordingly, based on the records before the RO in July 1995, the 10 percent initial rating assigned was proper. 

Additional medical records from after July 1995 further confirm the initially assigned 10 percent rating was proper.  For example, during her March 2005 VA examination, the Veteran reported that after her fistula was repaired in 1991 she experienced approximately seven to eight years of good results, and only experienced increased and recurrence of fecal incontinence in the late 1990s.  Therefore, the Veteran's own subsequent statements made during the course of medical treatment further reflect her initially assigned 10 percent rating was proper.

During the course of this appeal, the Veteran has repeatedly asserted that she experienced episodes of fecal incontinence as early as 1995.  She has also submitted written "buddy statements" from her husband and children which also reflect she experienced frequent episodes of fecal incontinence as early as 1995.  However, these newly submitted written statements were not part of the evidence before the AOJ in July 1995.  Therefore, this new evidence cannot establish CUE in the July 1995 decision.

Finally, the Board notes that the schedular criteria relating to the rating of gynecological disorders, including rectovaginal fistulas, was revised during the pendency of the Veteran's initial appeal.  The Veteran filed her initial claim in September 1994.  At that time, VA regulations provided that a 10 percent rating was assigned for impairment of sphincter control resulting in "constant slight, or occasional moderate leakage," the criteria referenced by the RO in the July 1995 rating decision.  38 C.F.R. § 4.116a, DC 7624 (1994) (which provided rectovaginal fistula should be rated under DC 7332 for impairment of sphincter control).  

However, effective May 21, 1995, the VA regulations were revised to provide a 10 percent rating was warranted for rectovaginal fistula resulting in fecal leakage less than once a week under DC 7624, the regulatory language still in place today.  38 C.F.R. § 4.116 DC 7624.  Under VA regulations, revisions of the schedular criteria should be applied on and after the date the rule became final, and are not to be applied retroactively.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the prior schedular criteria should have been applied to the Veteran's initial claim through May 1995, and then the revised criteria should have been applied, if more favorable to the Veteran.

In this case, it does not appear the RO contemplated the application of the revised schedular criteria for rectovaginal fistulas in the July 1995 rating decision, as only the prior language is referenced.  However, as discussed above, the evidence existent at the time reflects the Veteran did not experience fecal leakage during her initial period on appeal.  Under the revised schedular criteria, a noncompensable rating would have been provided for rectovaginal fistula without leakage.  Therefore, under the revised criteria the Veteran would have been assigned an initial noncompensable rating for her service-connected disability.  Accordingly, the AOJ did not err in continuing to apply the criteria in place at the filing of the Veteran's initial appeal, as the prior schedular criteria were more beneficial.

Moreover, in order to establish CUE it is not sufficiently merely to establish the incorrect regulatory provision was applied, but this error must have manifestly changed the outcome.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).  In this case, application of the revised schedular criteria would not have manifestly changed the outcome and resulted in an increased rating.  Instead, applying the revised criteria may have resulted in a lower rating, as discussed.  Therefore, any error of the RO to apply the revised regulatory provision in the July 1995 rating decision does not constitute CUE.

Based on all the foregoing, the evidence does not establish CUE in the prior July 1995 rating decision which assigned an initial 10 percent rating for the Veteran's service-connected rectovaginal fistula.  Instead, the evidence reflects the correct facts were before the adjudicator.  Additionally, the RO did not err in continuing to apply the prior schedular criteria throughout the period on appeal as the revised provisions were less beneficial to the Veteran.  Moreover, any error in the RO's lack of consideration of the revised schedular criteria for rectovaginal fistulas would not have manifestly changed the outcome.  Therefore, there was no CUE in the July 1995 rating decision, and the initially assigned 10 percent rating was proper.

The Veteran filed her claim for an increased rating on June 24, 2004.  The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b)(2); 38  C.F.R. § 3.400(o)(2).  

The Board has reviewed the Veteran's medical records from the year prior to June 2004, however they do not reflect she experienced a factually ascertainable increase in disability during this time.  The medical records reflect she reported complaints of increasing fecal incontinence in January 2002 and March 2003, however she did not file a claim for a higher rating within one year of these records, or by March 2004.  Instead, the available medical records do not reflect she reported increased fistula symptoms between June 2003 and June 2004.  Therefore, entitlement to an effective date prior to the date of claim is not established.  Accordingly, she has already been granted the earliest available effective date for her total, 100 percent, disability rating, the date she filed her claim on June 24, 2004.  Accordingly, entitlement to an earlier effective date is denied.

Based on all the foregoing, the evidence does not establish the Veteran's service-connected rectovaginal fistula warranted a total disability rating at any point prior to June 24, 2004, including on the basis of CUE in the July 1995 rating decision.  Accordingly, the Veteran's appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Court has held that the VCAA does not apply to CUE actions.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duties to notify and assist need not be discussed.


ORDER

Entitlement to an effective date prior to June 24, 2004 for the grant of a total disability rating for service-connected rectovaginal fistula on the basis of CUE is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


